Title: To George Washington from John Singer Dexter, 30 October 1782
From: Dexter, John Singer
To: Washington, George


                  
                     Sir.
                     Light Camp October 30th 1782.
                  
                  On the 20th instant with two companies of Light Infantry of my battalion, I relieved Major Ashley (having the same number of companies of his) at Dobb’s Ferry.
                  On the 22nd, 23rd & 24th three flag boats from the enemy arrived near that port, charged only with the delivery of a number of letters, addressed to different officers in the American & French Armies, particularly one to Your Excellency, franked by Sir Guy Carleton and which I transmitted to You by Capt. Brentano: These letters agreeably to my instructions were from time to time as received forwarded to Head Quarters for examination.
                  By the return of the flags I sent into New York the letters mentioned in the receipts inclosed, of those dates-- together with Lieutenant Major and three other british prisoners of war in obedience to Your Excellency’s orders thro Colonel Trumbull directed to Captain Pray; for which prisoners a receipt was taken and delivered to Lieutenant Shaylor.
                  On the 24th also, a flag schooner from the enemy came up the river having on board,
                  
                      Mr John Craige of Philadelphia, whose passport to go into New York is detained and inclosed, forasmuch as by his own declaration he went thither by way of Staten Island.
                  Mr Sneed & Wife
                  Mr Abm Lasportas, Wife, two children & one servant.
                  Mr Oliver Daniel and Servant
                  Mr George Cooper, Wife & boy.
                  
                     captured in different vessels to and from the West Indies, Cadiz, and Virginia and prisoners of war on parole-- all of whom together with the said Mr Craige landed and proceeded to Philadelphia.
                  On the 27th I granted a flag to Lieutenant Shaylor by Your Excellency’s orders thro’ Lt Col. Tilghman for the purpose of conveying to the enemy’s guard ship a letter from Mr Rensselaer to Sir Guy Carleton (inclosing one to Mr Bruce) also eight other letters to different persons, inspected at Head Quarters and directed to be sent in.
                  By this flag also was sent in (by direction of Lieutt Col. Smith Commissary of Prisoners) Isaac Rament and Thomas Sillick prisoners of war, for whom, as also for the letters last mentioned a receipt is inclosed.
                  In the evening of the same day I was relieved by a detachment of Major Forman’s battalion, under his command.  
                  I inclose a return of the military stores, provision &c. at the post, and am Your Excellency’s Most Obedient Servant
                  
                     Jno. S. Dexter Major.
                     
                  
               